 1   Barry R. Schirm (SBN 94553)                                       JS-6
     HAWKINS PARNELL & YOUNG, LLP
 2   445 South Figueroa Street, Suite 3200
     Los Angeles, California 90071
 3   Telephone: (213) 486-8000
     Facsimile: (213) 486-8080
 4   Email:     bschirm@hpylaw.com
 5   Attorneys for Defendants
     RHEEM MANUFACTURING COMPANY
 6   AND HOME DEPOT U.S.A., INC.

 7

 8                          UNITED STATES DISTRICT COURT
 9             CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
10

11   CALIFORNIA FAIR PLAN,                       )   Case No.: 2:19-cv-00615-JFW-SSx
                                                 )
12                             Plaintiff,        )
                                                 )
13            v.                                 )
                                                 )   ORDER RE REMAND OF
14   RHEEM MANUFACTURING                         )   REMOVED ACTION
     COMPANY, a Delaware corporation;            )
15   THE HOME DEPOT U.S.A., Inc., a              )
     Delaware corporation; and DOES 1            )
16   through 50, inclusive,                      )
                                                 )
17                             Defendants.       )   Complaint Filed : October 19, 2018
                                                 )
18                                               )
19            The Court, having reviewed the Stipulation to Remand Removal of Action, and
20   good cause appearing therefor, orders as follows:
21            1.   The Parties’ Stipulation is approved;
22            2.   The Central District of California Case number 2:19-cv-00615, titled
23   CALIFORNIA FAIR PLAN v. RHEEM MANUFACTURING COMPANY, et al., is
24   hereby remanded to the Los Angeles Superior Court.
25            IT IS SO ORDERED.
26

27           February 15, 2019
     Dated: _____________                            _____________________________
28                                                      United States District Judge
                                                 1
                              ORDER RE REMAND OF REMOVED ACTION
     12544223v.1
